United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2612
                                   ___________

Cheryl L. Mearing,                   *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Jo Anne B. Barnhart, Commissioner    *
Social Security Administration,      *        [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: February 6, 2004

                                 Filed: February 12, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Cheryl L. Mearing appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. Having carefully
reviewed the record, see Wheeler v. Apfel, 224 F.3d 891, 894 (8th Cir. 2000)
(standard of review), we affirm.


      1
      The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       In her June 1999 applications and related documents, Ms. Mearing alleged
disability since May 1999 from learning disabilities, depression, headaches, and
menstrual problems. Ms. Mearing revised her onset date to June 2000 at the
May 2001 hearing, where a vocational expert (VE) testified in response to a
hypothetical the administrative law judge (ALJ) posed. After the ALJ considered the
findings of a posthearing consultative examination of Ms. Mearing by a psychiatrist,
the ALJ determined that Ms. Mearing’s dysthmic and anxiety disorders, and her
borderline intellectual functioning, were severe impairments but not of listing-level
severity, either alone or combined; and that she could perform her past relevant work
(PRW).

       Ms. Mearing contends the ALJ erred by not considering her obesity. We
disagree. The obesity listing was deleted in 1999, and in any event, Ms. Mearing
would not have met its requirements, see 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 9.09,
Table II (1998); currently, obesity is relevant primarily in the musculoskeletal,
cardiovascular, respiratory, and mental disorders listings, see Social Security Ruling
(SSR) 02-01p, 2000 WL 628049, at *1 (SSA, Sept. 12, 2002), and Ms. Mearing never
sought care for respiratory, cardiovascular, or musculoskeletal problems, and her
depression was reportedly well controlled by medication; and most important, she did
not claim obesity as a basis for disability before the ALJ or the Appeals Council, nor
did she testify about or report weight-related work limitations, cf. Mitchell v. Shalala,
48 F.3d 1039, 1041 (8th Cir. 1995) (in declining to consider new evidence of
claimant’s reading problems, it was significant that claimant did not raise illiteracy
as disabling factor in application for benefits or at hearing).

       As to Ms. Mearing’s headaches, the ALJ did not err in finding them not severe.
Ms. Mearing testified that they occurred primarily during her menses and that her
physician had recommended only over-the-counter medications to treat them. See
Haynes v. Shalala, 26 F.3d 812, 814 (8th Cir. 1994) (lack of strong pain medication
is inconsistent with disabling pain). There is, in fact, no medical evidence indicating

                                           -2-
she sought treatment for them, see Shannon v. Chater, 54 F.3d 484, 486 (8th Cir.
1995) (failure to seek treatment may be inconsistent with disability), or was denied
treatment for lack of funds, cf. Riggins v. Apfel, 177 F.3d 689, 693 (8th Cir. 1999)
(alleged pain and disability are inconsistent with failure to seek low-cost or no-cost
medical treatment).

       We also reject Ms. Mearing’s assertion that the ALJ erred in failing sufficiently
to explain his determination that she and her mother were not credible. The ALJ gave
multiple valid reasons for finding Ms. Mearing’s alleged limitations not entirely
credible, see Hogan v. Apfel, 239 F.3d 958, 962 (8th Cir. 2001) (deference to ALJ is
appropriate when he explicitly discredits claimant and gives good reasons for doing
so), and although he did not specifically address the credibility of Ms. Mearing’s
mother, the reasons the ALJ gave for discrediting Ms. Mearing would have served as
bases for discrediting her mother, see Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir.
2000) (ALJ’s failure to give specific reasons for disregarding testimony of claimant’s
husband was inconsequential, as same reasons ALJ gave to discredit claimant could
serve as basis for discrediting husband).

      Ms. Mearing challenges the ALJ’s determination that she could do her PRW,
in part, because the record showed that she held a number of short-term jobs.
However, the record also showed that some of the reasons she gave for leaving those
jobs were unrelated to her allegedly disabling conditions; and as the ALJ noted, she
held some jobs for a significant period of time despite her borderline intelligence and
periods of depression. See Naber v. Shalala, 22 F.3d 186, 189 (8th Cir. 1994)
(condition that is not disabling during years of work and has not worsened cannot
serve as basis for proving present disability).

     Ms. Mearing’s remaining arguments provide no basis for reversal.
Accordingly, we affirm.
                      ______________________________

                                          -3-